                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

DAYTON M. DENT,                                     )
                                                    )
                  Plaintiff,                        )
                                                    )
          v.                                        )           No. 4:19-CV-824 SPM
                                                    )
HEARTLAND COCA COLA,                                )
                                                    )
                  Defendant.                        )

                                  MEMORANDUM AND ORDER

          This matter is before the Court upon the application of plaintiff for leave to commence this

action without payment of the required filing fee. See 28 U.S.C. § 1915(a). Upon consideration of

the financial information provided with the application, the Court finds that the applicant is

financially unable to pay any portion of the filing fee. Therefore, plaintiff will be granted leave to

proceed in forma pauperis. Additionally, the Court will order plaintiff to show cause why this

action should not be summarily dismissed as time-barred.

          Because plaintiff is proceeding in forma pauperis, the Court is required to conduct an initial

review of the case and to dismiss it if it is frivolous, malicious, or fails to state a claim upon which

relief can be granted. See 28 U.S.C. § 1915(e). A case can be dismissed under 28 U.S.C. § 1915(e)

if the statute of limitations has run. E.g., Myers v. Vogal, 960 F.2d 750, 751 (8th Cir. 1992).

          Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

2000e, et seq., and the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101,

et seq., (“ADA”), for alleged race, gender, disability and religious discrimination, as well as

retaliation and a hostile work environment/harassment.1 Plaintiff attached to his complaint his



1
    Plaintiff has not attached a copy of his Charge of Discrimination to his complaint. He will be
right-to-sue letter from the Equal Employment Opportunity Commission (“EEOC”) dated

December 21, 2018. Plaintiff filed this lawsuit on April 5, 2019.

       A plaintiff in a Title VII and ADA action has ninety (90) days from receipt of the

right-to-sue letter to file a civil action. See 42 U.S.C. § 2000e-5(f); 42 U.S.C. § 12112. Failure to

file a timely civil action warrants dismissal of the complaint. E.g., Braxton v. Bi-State

Development Agency, 728 F.2d 1105, 1108 (8th Cir. 1984).

       Plaintiff’s ninety-day period from the date of his receipt of his EEOC right-to-sue letter

elapsed on approximately March 21, 2019. Plaintiff filed his suit approximately fifteen (15) days

after the ninety-day period ended. As a result, the complaint appears to be time-barred.

       The ninety-day limitation period of 42 U.S.C. § 2000e-5(f)(1) is not a jurisdictional

prerequisite to federal suit and is, therefore, subject to equitable tolling. See Hill v. John Chezik

Imports, 869 F.2d 1122, 1123-24 (8th Cir. 1989). Equitable tolling is reserved for “circumstances

which were truly beyond the control of the plaintiff.” Id. at 1124 & n.2. Generally, equitable

tolling is “applied where a party acts diligently, only to find [himself] caught up on an arcane

procedural snare.” Pecoraro v. Diocese of Rapid City, 435 F.3d 870, 875 (8th Cir. 2006).

       Based on plaintiff’s complaint, there is no indication that plaintiff is entitled to equitable

tolling. Because plaintiff is pro se, however, the Court will give plaintiff the opportunity to show

cause why the case should not be dismissed as time-barred. Failure to respond to this Order or

failure to show adequate cause will result in the dismissal of this case.

       Accordingly,



required to supplement the record by filing a copy of his Charge with the Court. The Court will
compare plaintiff’s Charge of Discrimination to the claims outlined in plaintiff’s complaint to see
if they are “like or reasonably related” to the claims in the complaint.

                                                 -2-
       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

is [Doc. #2] GRANTED.

       IT IS FURTHER ORDERED plaintiff shall provide the Court with a copy of his Charge

of Discrimination no later than twenty-one (21) days of the date of this Memorandum and Order.

       IT IS FURTHER ORDERED that plaintiff shall show cause, in writing and no later

than twenty-one (21) days from the date of this Memorandum and Order, why this case

should not be dismissed as time-barred.

       Dated this   12th    day of September, 2019.



                                               \s\ Jean C. Hamilton
                                               JEAN C. HAMILTON
                                               UNITED STATES DISTRICT JUDGE




                                             -3-
